Case: 18-11371   Date Filed: 04/16/2020   Page: 1 of 2



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11371
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:17-cr-00456-JSM-CPT-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

SANTO MANUEL REYES DELGADO,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 16, 2020)

Before BRANCH, FAY and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-11371     Date Filed: 04/16/2020   Page: 2 of 2



      Mark Ciaravella, appointed counsel for Santo Delgado, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Delgado’s convictions and sentence are AFFIRMED.




                                         2